Appellate Case: 21-1358     Document: 010110665258      Date Filed: 03/31/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 31, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  RODNEY DEWALT,

        Plaintiff - Appellant,

  v.                                                         No. 21-1358
                                                (D.C. No. 1:20-CV-02681-WJM-NYW)
  UNITED STATES OF AMERICA,                                   (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Plaintiff Rodney DeWalt, a pro se litigant, appeals the district court’s dismissal

 of his Federal Tort Claims Act (“FTCA”) lawsuit for lack of subject-matter

 jurisdiction. See Fed. R. Civ. P. 12(b)(1). Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

       This case has its roots in two unsuccessful lawsuits DeWalt previously brought

 against the city of Overland Park, Kansas. See DeWalt v. City of Overland Park, 794



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1358    Document: 010110665258         Date Filed: 03/31/2022    Page: 2



 F. App’x 804 (10th Cir. 2020) (unpublished). Frustrated with the federal judges’

 disposition of his prior proceedings, DeWalt filed the present action against the United

 States asserting three FTCA claims. He contends the federal judges during his prior

 lawsuits committed the following torts: (1) abuse of process, (2) intentional inflection

 of emotional distress, and (3) negligence.

       DeWalt’s present case was initially assigned to a magistrate judge, but, after he

 refused to consent to the magistrate judge’s jurisdiction, it was reassigned to a district

 judge and referred to a magistrate. The United States filed a motion to dismiss arguing

 DeWalt could not establish subject-matter jurisdiction. The magistrate judge agreed,

 recommending the district court grant the Government’s motion to dismiss because

 DeWalt’s first claim was barred by 28 U.S.C. § 2680(h) and his second and third claims

 were barred because he failed to show the existence of any private analogues under

 Kansas law sufficient to impose liability on a “private individual under like

 circumstances.”1 28 U.S.C. § 2674. The district court adopted the magistrate judge’s

 recommendation in its entirety and dismissed DeWalt’s complaint for lack of subject-

 matter jurisdiction.

       DeWalt’s first claim of error is the magistrate judge did not have legal authority

 to rule on the Government’s motion to dismiss because he never consented to the

 magistrate’s authority. But the magistrate only recommended a disposition, never


       1
           The magistrate also recommended dismissing for lack of subject-matter
 jurisdiction because DeWalt failed to exhaust his administrative remedies. See Duplan
 v. Harper, 188 F.3d 1195, 1199 (10th Cir. 1999). Because the parties focus on a
 different, independently sufficient reason for dismissal, we need not decide this issue.
                                              2
Appellate Case: 21-1358    Document: 010110665258        Date Filed: 03/31/2022    Page: 3



 ruling on the motion to dismiss. Ruling on a motion and recommending a ruling on a

 motion are legally distinct concepts. A district court can, without the parties’ consent,

 ask a magistrate judge to prepare a recommended disposition for a motion to dismiss

 for lack of subject-matter jurisdiction.    See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

 P. 72(b)(1). Because there was nothing out of the ordinary in the handling of DeWalt’s

 case, we hold DeWalt’s first argument is meritless. See Garcia v. City of Albuquerque,

 232 F.3d 760, 766 (10th Cir. 2000); Zhu v. Countrywide Realty Co., 66 F. App’x 840,

 842 (10th Cir. 2003) (unpublished).

       Second, DeWalt contends the district court improperly dismissed his complaint

 for lack of subject-matter jurisdiction. In reviewing DeWalt’s brief, we must construe

 it liberally and hold it to a less stringent standard than briefs drafted by lawyers, but

 the “court cannot take on the responsibility of serving as the litigant’s attorney in

 constructing arguments and searching the record.” Garrett v. Selby Connor Maddux

 & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Under this liberal standard, we hold

 DeWalt cannot establish subject-matter jurisdiction and, therefore, dismissal was

 appropriate.

       “Under the doctrine of sovereign immunity, the United States is not subject to

 suit absent its consent.” Faber v. United States, 921 F.2d 1118, 1119 (10th Cir. 1990).

 Consent to suit is a jurisdictional prerequisite to hearing lawsuits against the

 Government. United States v. Mitchell, 463 U.S. 206, 212 (1983); Garling v. EPA,

 849 F.3d 1289, 1294 (10th Cir. 2017). The FTCA “is a limited waiver of sovereign

 immunity, making the Federal Government liable to the same extent as a private party

                                            3
Appellate Case: 21-1358    Document: 010110665258        Date Filed: 03/31/2022    Page: 4



 for certain torts of federal employees acting within the scope of their employment.”

 United States v. Orleans, 425 U.S. 807, 813 (1976). Subject to the exceptions listed

 in 28 U.S.C. § 2680, the FTCA permits claims against the United States “under

 circumstances where the United States, if a private person, would be liable to the

 claimant in accordance with the law of the place where the act or omission occurred.”

 Id. § 1346(b)(1). DeWalt bears the burden of proving sovereign immunity has been

 waived—a burden he has not satisfied. James v. United States, 970 F.2d 750, 753

 (10th Cir. 1992).

       We lack jurisdiction over DeWalt’s first claim (abuse of process) because it falls

 squarely within one of the exceptions reserved by Congress in 28 U.S.C. § 2680.

 Congress explicitly barred FTCA claims “arising out of . . . abuse of process.” Id.

 § 2680(h). When an FTCA claim falls squarely within the parameters of one of the

 § 2680 exceptions, the Government retains its sovereign immunity—precluding

 jurisdiction over the claim. See Garcia v. U.S. Air Force, 533 F.3d 1170, 1175–76

 (10th Cir. 2008).

       We also lack jurisdiction over DeWalt’s second and third claims (intentional

 infliction of emotional distress and negligence, respectively). An FTCA claim can

 only proceed under circumstances “where local law would make a private person liable

 in tort.” United States v. Olson, 546 U.S. 43, 44 (2005) (cleaned up). If the plaintiff

 cannot show that, under state law, a “private individual under like circumstances”

 could be liable in tort, the plaintiff’s claims are jurisdictionally barred. See Ayala v.

 United States, 49 F.3d 607, 610 (10th Cir. 1995); Daniel A. Morris, Federal Tort

                                            4
Appellate Case: 21-1358   Document: 010110665258        Date Filed: 03/31/2022    Page: 5



 Claims § 1:6 (2021) (“A claimant’s failure to establish analogous private person

 liability may be held a jurisdictional defect warranting dismissal of a claim under the

 FTCA.”). DeWalt fails to identify any analogous claims under Kansas law where

 persons acting in like circumstances—adjudicating lawsuits—were held liable for

 intentional infliction of emotional distress or negligence.    This is not surprising

 because the adjudication of federal lawsuits is a unique activity which we cannot—at

 least, independently—analogize to any situation a private person may find themselves

 in. Because DeWalt fails to show the federal judges could have been liable under

 Kansas law if they had been private individuals, he fails to meet his burden to show

 Congress consented to this suit. We, therefore, lack jurisdiction to hear DeWalt’s

 claims.

       For the reasons stated herein, we AFFIRM the district court’s judgment.2


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




       2
         Even if the United States consented to DeWalt’s suit, his claims would likely
 be barred by the judicial immunity doctrine. See Whitesel v. Sengenberger, 222 F.3d
 861, 867 (10th Cir. 2000); 28 U.S.C. § 2674 (“[T]he United States shall be entitled to
 assert any defense based upon judicial . . . immunity.”).
                                           5